Mr. Justice Barnes delivered the opinion of the court. The assignments of error in this ease rest wholly upon the proceedings had at the trial. They are not certified to. At the end of what purports to he a transcript of the evidence are the words “which was all of the evidence offered or adduced on the above trial,” followed by the written name of the trial judge. This cannot he deemed a compliance with paragraph 6, section 23 of the Municipal Court Act, which designates how proceedings at the trial may be preserved for review. Notwithstanding this irregularity which defendant in error urges upon our attention, we have reviewed the evidence and believe substantial justice was done. The judgment is affirmed. Affirmed.